Citation Nr: 1104271	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to 
include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for depression, to include 
as secondary to a back disability. 

3.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1978 and August 1983 to January 1987.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in North Little Rock, Arkansas, (hereinafter RO).  The case was 
remanded by the Board for additional development in February 2007 
and February 2009 and is now ready for appellate review of the 
remaining issues on appeal.  Two additional issues previously on 
appeal, claims for entitlement to service connection for 
bilateral hearing loss and tinnitus, were granted by a November 
2007 rating decision and are thus no longer for consideration by 
the Board.  

In January 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDINGS OF FACT

1.  There is no competent evidence linking a back disability to 
service. 

2.  The Veteran's back disabilities are not associated with a 
disease that warrants presumptive service connection on the basis 
of being a disease specific to a radiation-exposed Veteran or a 
radiogenic disease.  

3.  There is no competent evidence linking depression or a 
bilateral leg disorder to service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, to include as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.385 (2009).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 

3.  A bilateral leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to the claims for service connection 
for back and leg disorders by letters dated in September 2003, 
January 2004, and March 2004 prior to initial adjudication that 
informed the appellant of the information and evidence necessary 
to prevail in these claims.  The duty to notify was fulfilled 
with respect to the claim for service connection for depression 
by a January 2005 letter, also prior to initial adjudication of 
this issue, that informed the appellant of the information and 
evidence necessary to prevail in this claim. 

As for the duty to assist, the service treatment reports from the 
Veteran's first period of service have been obtained, as have 
service personnel records and VA and private clinical reports.  
The Veteran was also afforded a VA examination, with an addendum 
completed in March 2009, that included an opinion as to whether 
the Veteran's back disability was a result of service.  The 
Veteran's service treatment reports from his second period of 
active duty are unavailable.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran asserts that his active duty with the United States 
Air Force included exposure to nuclear warheads associated with 
his duty as a missile maintenance technician.  These assertions 
are corroborated as the service personnel records reflect some 
active duty service as a missile mechanic.  Service connection 
for a disability based upon exposure to radiation can be awarded 
on three different legal bases.  The first basis is a presumptive 
basis for diseases specific to radiation exposed Veterans under 
38 C.F.R. § 3.309(d).  The second basis is based on exposure to 
ionizing radiation with the subsequent development of a 
radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran 
is entitled to service connection if he can establish that a 
disability warrants service connection as defined by the general 
laws and regulations governing VA compensation entitlement; that 
is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed Veteran" within specified periods of time.  
38 C.F.R. § 3.309(d)(2).  Clearly, a back disability is not a 
condition which warrants service connection on the basis of being 
a disease specific to a radiation-exposed Veteran under 38 C.F.R. 
§ 3.309(d)(2).  As such, the preponderance of the evidence is 
against a grant of service connection on this basis.  38 C.F.R. § 
3.309(d).

Service connection can also be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the subsequent 
development of a radiogenic disease.  38 C.F.R. § 3.311.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2)(xxiv).  However, the Veteran's back 
disability is not a radiogenic disease and does not meet the 
criteria specified in the regulation.  As such, the preponderance 
of the evidence is against a claim for service connection for a 
back disability under 38 C.F.R. § 3.311. 

Given the fact that the condition claimed to be the result of 
exposure to radiation is not presumed to be a disease specific to 
a radiation-exposed Veteran or a radiogenic disease, the RO did 
not conduct all of the development indicated to determine whether 
the Veteran was exposed to radiation in service, and further 
development to determine if the Veteran was exposed to radiation 
in service is not indicated.  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  See Combee, supra.   

In written contentions and sworn testimony to the undersigned, 
the Veteran has asserted that he has a current back disability as 
a result of a fall from a tank during his second period of active 
duty in 1985.  As indicated, the service treatment reports from 
this period of service are not of record.  What is of record is a 
July 2004 statement from an individual who reported that he 
served with the Veteran that corroborated the 1985 fall from the 
tank reported by the Veteran.  Also of record are statements from 
the Veteran's wife and step daughter attesting to the 1985 tank 
incident described by the Veteran.  

Reports from an August 2007 VA examination also reflect the 
Veteran reporting that he injured his back as a result of a fall 
injury in 1985.  Following a review of the claims files and 
examination of the Veteran, which resulted in a diagnosis of 
degenerative joint disease of the lumbar spine, the VA examiner 
concluded that the Veteran's back disability was less likely as 
not related to the reported in-service injury.  As support for 
this conclusion, the examiner noted that there was no evidence of 
an injury to the back in the service treatment reports reviewed 
and the fact that records from a private chiropractor reflect 
that the Veteran denied a history of a back injury.  The examiner 
also noted the Veteran's post service work history as a welder 
and concluded that the x-ray evidence of mild to moderate 
degenerative joint disease of the lumbar spine was "consistent 
with [a] 51 year old patient with strenuous physical work after 
discharge from service."  

In its February 2009 remand, the Board noted the absence of any 
service treatment reports from the period during which the 
Veteran claimed he injured his back and requested an addendum 
from the examiner who conducted the August 2007 VA examination 
that would assume the occurrence of the 1985 back injury as 
claimed by the Veteran and express an opinion as to whether the 
Veteran's back disability was the result of the reported 1985 
injury.  Such an addendum was completed in March 2009 by the same 
VA examiner who conducted the August 2007 VA examination.  The 
examiner noted that the pertinent records were again reviewed, to 
include the Veteran's report of a motor vehicle accident in April 
2005 (the Veteran also testified to the undersigned as to 
incurring "whiplash" injuries in an April 2005 automobile 
accident).  Following a review of the evidence, the opinion was 
as follows:  
Assuming the [V]eteran slipped off the back 
of a tank in 1985, there is no evidence of 
[t]rauma or [fracture] noted on spine 
films.  Limus vertebra finding is most 
lik[e]ly a congenital anom[a]ly.  Mild 
degenerative changes shown on imaging are 
completely consistent with patient's age of 
52 years and his strenuous work history.  
My opinion of 8-31-07 is unchanged.  The 
Veteran's current back condition is less 
likely as not (less than 50/50 probability) 
caused by or a result of his inservice back 
injury some 24 years ago.  

Review of the remaining evidence reveals no medical opinion 
linking the Veteran's back disability to service.  As for the 
assertions of the Veteran and other lay assertions on his behalf 
that his back disability is a result of the presumed in service 
injury in 1985, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  Espiritu; 
cf. Jandreau.  Therefore, given the negative evidence represented 
by the August 2007 and March 2009 VA opinions set forth above and 
the lack of any competent evidence linking a back disability to 
service, the claim for service connection for a back disability 
must be denied. Hickson, supra.  

As the occurrence of the 1985 in service tank accident was 
presumed for the purpose of the March 2009 VA medical opinion, 
the heightened duties required for the adjudication of the 
Veteran's case in light of the missing service treatment reports 
from his second period of service have been substantively met.  
See Cuevas,O'Hare, supra.  Finally, in reaching this decision, 
the Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claims for service connection for a low back disability, the 
doctrine is not for application.  Gilbert, supra.  

With regard to the claims for service connection for depression 
and a bilateral leg disorder, it has been asserted, to include in 
sworn testimony to the undersigned, that service connection is 
warranted for these condition as secondary to a back disability 
under 38 C.F.R. § 3.310.  As service connection is not warranted 
for a back disability, the claims for service connection for 
depression and a bilateral leg disorder as secondary to a back 
disability must be denied.  There is otherwise no evidence of a 
psychiatric disability or leg disability contained in the service 
medical reports from the Veteran's first period of active duty, 
although a September 1976 service treatment report reflects a 
consultation in the mental hygiene clinic to discuss a "marital 
situation."  In addition, there is no competent medical evidence 
linking a current disability due to depression or a lower leg 
disability and service.  As such, service connection for 
depression and a lower leg disability on a "direct" basis must 
also be denied.  Hickson, supra.  The Board again considered the 
doctrine of reasonable doubt in making this determination, but as 
the preponderance of the evidence is against the Veteran's claims 
for service connection for depression and a bilateral leg 
disorder, the doctrine is also not for application with respect 
to these claims.  Gilbert, supra.  

 
ORDER

Entitlement to service connection for a back disability is 
denied. 
 
Entitlement to service connection for depression is denied. 

Entitlement to service connection for a bilateral leg disorder is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


